PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 27, 2013, in Duval County Circuit Court case number 16-2012-CF-002320-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed the Office of the Public Defender to represent petitioner for appellate purposes.
LEWIS, C.J., CLARK and MARSTILLER, JJ., concur.